OF      TJ3XAS

                               AUSTIN.       TEXAS      78711




                                      November        2, 1973


The Honorable Dan R. Beck                                Opinion       No.   H-   142
County Attorney
Fayette County Courthouse                                Re:     Whether,   in developing
La Grange,   Texas 78945                                       land along the Colorado
                                                               River,  it is necessary   to
                                                               provide for public access
Dear    Mr.      Beck:                                         at any stated interval.

    Your      request     for an opinion   asks:

               Is it necessary to grant public access             to
           the Colorado River every two miles?

       Article    6703,   Vernon’s   Texas    Civil   Statutes,    provides       in part:

               “The commissioners    court shall order
           the laying out and opening of public roads when
           necessary   ~ .  . ”

The question of whether any particular      road is neces,sary.in   the public
interest is for the Commissioners      Court to determine.      Tarrant  County
v. Shannon, et ux, 129 Tex. 264, 104 S.W.2d 4 (Tex. 1937).         The only
restriction  is that the determination   be reasonable.

     The Commissioners    Court of Fayette County is not legally                        required
to furnish access  roads to the Colorado River every two miles                          unless it
is determined to be factually necessary.

                                  SUMMARY


                A Commissioners      Court may:grant.public  access to a
           river every two ,miles. but there is no legal requirement
           that it,do so unless it finds the road to be “necessary”.




                                                   Attorney    General       of Texas
The   Honorable   Dan R.   Beck,   page 2    (H-142)




DAVID M. KENDALL,          Chairman
Opinion Committee




                                      p.    676